Dore, J.
(dissenting). For the reasons stated in the learned opinion of Justice Corcoran at Trial Term, we dissent and vote to affirm the judgment and the order denying the motion to resettle the case on appeal from said judgment.
Glennon, Cohn and Shientag, JJ., concur in Per Curiam opinion; Dore, J., dissents in opinion, in which Peck, P. J., concurs.
Judgment reversed and the complaint dismissed, with costs to the appellants. Appeal from order denying motion to resettle the case on appeal dismissed. Settle order on notice.